DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, drawn to a kit for predicting pressure ulcer development comprising a primer set, a probe and a specific binding substance to a protein. 

Group II, claim(s) 3-7, drawn to a method for predicting and preventing pressure ulcer development. 

Group III, claim(s) 8 and 9, drawn to a method for producing a pressure ulcer non-human animal model. 

3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the claims of Group I, drawn to a kit for predicting pressure ulcer development comprising a primer set, a probe and a specific binding substance to a protein, were found to be obvious over the prior art Sisco et al. (2007, cited on the IDS of 12/12/2018) in view of Konya et al. (2004, cited on the IDS of 12/12/2018).  Sisco teaches methods and reagents for expression  and VEGF in pressure ulcers with undermining and the relationship between its changing and wound healing process, and teaches reagents such as antibodies for performing cytokines by ELISA, see Abstract and p. 26, column 1, under Methods).  Therefore, it would have been obvious to one of skill in the art at the time the invention was filed to combine the teachings of Sisco and Konya to provide reagents for measuring mRNA and protein expression of markers useful for studying molecular changes associated with pressure ulcer development, and thus such reagents could readily be provided as a kit.  As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to a kit comprising a primer set, a probe and a specific binding substance to a protein in Group I, but that group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

4.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

Species election
6.	This application contains claims directed to the following patentably distinct species:
Species of markers for providing a primer set, a probe and a specific binding substance in a kit (claim 2).
A.	IL-1
B.	VEGF-C
C.	PAI-1
D.	HSP90 

Species of markers measured for an expression amount (claims 3-7).
E.	IL-1
F.	VEGF-C
G.	PAI-1
H.	HSP90 

7.	 If the invention of Group I is elected, Applicant is required under 35 U.S.C. 121 to elect one of the species from the first group of species for prosecution on the merits 
	The species of each group do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Species A-B are each drawn to distinct lysis reagents, while species C-F are each drawn to membranes comprising a different material. 

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637